Exhibit 10.28

Portions herein identified by **have been omitted pursuant to a request for
confidential  treatment and have been filed separately with the Commission
pursuant to Rule 24b-2 of the  Exchange Act of 1934, as amended.

 

 

 

 

 

31  November  2006

 

 

The WPT Enterprises, Inc.

- and -

PartyGaming Marketing (Gibraltar)

_________________________

TELEVISION SPONSORSHIP AGREEMENT

_________________________

1


--------------------------------------------------------------------------------


Execution Version

THIS AGREEMENT is made the 31st day of November 2006.
BETWEEN

The WPT Enterprises, Inc. (a Delaware Limited liability Corporation) whose
registered office is situated at 5700 Wilshire Boulevard, Ste. 350, Los Angeles,
California 90036, USA (“WPT”); and

iGlobalMedia Marketing (Gibraltar) Limited, a company incorporated under the
laws of Gibraltar whose registered office is situated at 57/63 Line Wall Road,
Gibraltar, d/b/a “Party Gaming Marketing (Gibraltar)” with its principal place
of business located at Regal House, Queensway, Gibraltar (“PartyPoker”).

each a “Party” and together the “Parties”.

1.              General Provisions


1.1.                                                      THE SECTION AND
SCHEDULE HEADINGS ARE FOR CONVENIENCE ONLY AND SHALL NOT AFFECT THE
INTERPRETATION OF THIS AGREEMENT.


1.2.                                                      REFERENCES TO THE
SINGULAR INCLUDE THE PLURAL AND VICE VERSA, AND REFERENCES TO ONE GENDER INCLUDE
THE OTHER GENDER.


1.3.                                                      ANY PHRASE INTRODUCED
BY THE EXPRESSIONS “INCLUDING” OR “IN PARTICULAR” OR ANY SIMILAR EXPRESSION
SHALL BE CONSTRUED AS ILLUSTRATIVE AND SHALL NOT LIMIT THE SENSE OF THE WORDS
PRECEDING THOSE TERMS.


1.4.                                                      ANY REFERENCES TO
REGULATIONS (“REGULATIONS”) SHALL BE DEEMED TO INCLUDE (I) ANY STATUTORY
PROVISIONS AND SUBORDINATE LEGISLATION, BY-LAWS, LICENCES, STATUTORY
INSTRUMENTS, RULES, REGULATIONS, ORDERS, NOTICES, DIRECTIONS, CONSENTS OR
PERMISSIONS MADE UNDER THAT LEGISLATION, (II) SHALL BE CONSTRUED AS REFERRING TO
ANY LEGISLATION WHICH REPLACES, RE-ENACTS, AMENDS OR CONSOLIDATES SUCH
LEGISLATION (WITH OR WITHOUT MODIFICATION) AT ANY TIME, AND (III) ANY RULE,
BY-LAW, LICENSE, REGULATION ORDER, NOTICES, DIRECTIONS CONSENTS OR PERMISSIONS
MADE BY A LICENSING BODY.


1.5.                                                      ANY REFERENCES TO
“SEASON” MEANS THE APPLICABLE SERIES OF EPISODES (AS DEFINED BELOW).


1.6.                                                      ANY REFERENCES TO
“EPISODE” MEANS ANY INDIVIDUAL TELEVISION PROGRAMME OF INTERNATIONAL WPT
EPISODES OR INTERNATIONAL PPT EPISODES AS APPROPRIATE.


1.7.                                                      REFERENCES TO
PARTYPOKER LOGOS (OR MARKS) OR WPT LOGOS (OR MARKS) SHALL MEAN THOSE LOGOS OR
MARKS AS SET FORTH ON APPENDIX 3 OR AS MAY BE SUBSTITUTED BY THE OWNING PARTY
FROM TIME TO TIME BY NOTICE IN WRITING TO THE OTHER PARTY.


1.8.                                                      UNLESS SPECIFICALLY
PROVIDED TO THE CONTRARY, ALL NOTICES UNDER THIS AGREEMENT SHALL BE IN WRITING
AND SHALL BE SERVED IN ACCORDANCE WITH SECTION 5.


1.9.                                                      ALL APPENDIXES AND
EXHIBITS TO THIS AGREEMENT SHALL BE DEEMED INCORPORATED HEREIN.


1.10.                                                THE PARTIES INTEND TO
NEGOTIATE IN GOOD FAITH  WITH A VIEW TO ENTER INTO A CASINO MEMBER AGREEMENT TO
REINSTATE THE “PARTYPOKER MILLION” TOURNAMENT (OR OTHER VARIATION OF NAME AND
FORMAT AS APPROVED BY WPT AND BROADCASTER) ON THE WORLD POKER TOUR.  THE
AGREED-UPON ANNUAL MEMBERSHIP FEE FROM PARTYPOKER TO THE WORLD POKER TOUR WILL
BE $100,000 ALL OTHER TERMS TO BE NEGOTIATED IN GOOD

2


--------------------------------------------------------------------------------



FAITH.


1.11.                                                PARTYPOKER PROVIDES
MARKETING SERVICES FOR ITS GROUP WHICH PROVIDES ON-LINE GAMING PRODUCTS AND
SERVICES AND, AMONGST OTHER THINGS, OWNS, CONTROLS, MANAGES AND ADMINISTERS
VARIOUS ONLINE POKER WEBSITES, ONE OF WHICH IS “PARTYPOKER.COM” AND ANOTHER
“PARTYPOKER.NET” WHICH IS A FREE TO PLAY ONLINE POKER SCHOOL.


2.              COMMENCEMENT DATE


THE COMMENCEMENT DATE OF THIS AGREEMENT SHALL BE DEEMED TO BE NOVEMBER 31, 2006.


3.              WPT/PPT TELEVISION SPONSORSHIP.


3.1.                                          WORLD POKER TOUR SEASON IV, V, &
VI.


3.1.1.       PARTY POKER INTEGRATIONS/WPT.  IN CONSIDERATION OF THE WORLD POKER
TOUR SERIES FEES SET OUT IN SECTION 3.1.7, WPT AGREES TO PROVIDE PARTYPOKER
CERTAIN POST-PRODUCTION PRODUCED INTEGRATED SPONSORSHIP RIGHTS (“TELEVISION
INTEGRATION RIGHTS”) (AS SET FORTH IN APPENDIX 2) FOR USE IN EACH EPISODE OF THE
INTERNATIONAL BROADCAST OF SEASONS IV, V & VI OF THE WORLD POKER TOUR  (THE
“INTERNATIONAL WPT EPISODES”) FOR THE FOLLOWING PERIOD: (A) SEASON IV —
COMMENCING ON THE DATE OF THE FIRST TELEVISION BROADCAST IN ANY TERRITORY OF
PARTYPOKER PRIMARY COUNTRY LIST OF THE FIRST SEASON IV EPISODE AND ENDING THREE
(3) YEARS FROM SUCH DATE; (B) SEASON V — COMMENCING ON THE DATE OF THE FIRST
TELEVISION BROADCAST IN ANY TERRITORY OF THE PARTYPOKER PRIMARY COUNTRY LIST OF
THE FIRST  SEASON V EPISODE  AND ENDING THREE (3) YEARS FROM SUCH DATE; AND (C)
SEASON VI — COMMENCING ON THE DATE OF THE FIRST TELEVISION BROADCAST IN ANY
TERRITORY OF THE PARTYPOKER PRIMARY COUNTRY LIST OF THE FIRST SEASON VI EPISODE
AND ENDING THREE (3) YEARS FROM SUCH DATE.  FOR PURPOSE OF CLARITY, WPT’S SOLE
OBLIGATIONS UNDER THIS SECTION 3.1.1 IS TO PROVIDE THE TELEVISION INTEGRATION
RIGHTS IN THE INTERNATIONAL WPT EPISODES DELIVERED TO THE APPLICABLE APPROVED
BROADCASTERS AND A FAILURE OF AN APPROVED BROADCASTER TO EXHIBIT ANY
INTERNATIONAL WPT EPISODE WITH THE TELEVISION INTEGRATION RIGHTS IN FULL SHALL
NOT CONSTITUTE A BREACH BY WPT UNDER THIS SECTION 3.1.1 PROVIDED ALWAYS THAT
NOTHING SHALL NEGATE PARTYPOKER’S RIGHT UNDER SECTION 3.1.7 TO BE OBLIGED ONLY
TO MAKE PAYMENT OF THE WORLD POKER TOUR SERIES FEES FOR QUALIFIED DEALS AND,
WHERE APPLICABLE, ONLY WHERE THE MINIMUM INTEGRATION HAS BEEN ACHIEVED.


3.1.2.       WPT INTEGRATIONS.   NOTWITHSTANDING SECTION 3.1.1 ABOVE, WPT SHALL
BE ENTITLED TO INCORPORATE ITS OWN IN-SHOW BRAND INTEGRATIONS SIMILAR TO THE
TELEVISION INTEGRATION RIGHTS GRANTED TO PARTYPOKER (“WPT INTEGRATIONS”) AT A
BRAND PROMINENCE WITH WPT AT A RATIO OF 1:4 IN FAVOUR OF PARTYPOKER INTO THE
INTERNATIONAL WPT EPISODES PROVIDED THAT ANY WPT INTEGRATION IN FLOP SHOTS SHALL
BE BELOW THE FLOP AND THE POKER TABLE ITSELF SHALL NOT INCLUDE ANY URL EXTENSION
FOR ANY ONLINE GAMING WEBSITE OTHER THAN PARTYPOKER OR A WEBSITE WHICH HAS AS
ITS MAIN BUSINESS REFERRING VISITORS TO ONE OR MORE ONLINE GAMING WEBSITES
(E.G., THE WORDS “WORLD POKER TOUR” BELOW THE FLOP WOULD BE ACCEPTABLE,
WWW.WPT.COM OR WWW.WPTACADEMY.COM IS NOT ACCEPTABLE ON THE FLOP BUT WOULD BE
ACCEPTABLE IN THE 1:4 RATION ON THE TABLE RING).  FOR PURPOSE OF CLARITY, OTHER
THAN IN REGARD TO THE FLOP SHOT AND POKER TABLE, NOTHING IN THIS SECTION 3.1.2
SHALL PROHIBIT WPT FROM THE PROMOTION OF ITS OWN ONLINE GAMING SITES IN THE
INTERNATIONAL WPT EPISODES. FOR THE PURPOSES OF THIS AGREEMENT THE TERM “BRAND
PROMINENCE” SHALL MEAN THE RELATIVE PROMINENCE BETWEEN THE PARTYPOKER BRAND AND
WPT BRANDS WITHIN THE SAME EPISODE. FOR PURPOSES OF CLARITY BUT WITHOUT
PREJUDICE TO THE GRANT TO PARTYPOKER OF THE TELEVISION INTEGRATION RIGHTS,
PARTYPOKER ACKNOWLEDGES THAT THERE MAY BE SUBSTANTIAL PHYSICAL ON-SITE

3


--------------------------------------------------------------------------------



WPT BRANDING APPEARING IN EACH EPISODE (SIMILAR TO OTHER SPORTS LEAGUES SUCH AS
THE NFL OR NBA) AND THIS FORM OF WPT BRANDING SHALL NOT BE INCLUDED WITHIN THE
CALCULATION OF WPT BRANDING FOR THE PURPOSES OF BRAND PROMINENCE.


3.1.3.       OPTION FOR TABLE RING BRANDING.  PARTYPOKER MAY ELECT, AT ITS SOLE
DISCRETION, TO ADD TO ITS TELEVISION INTEGRATION RIGHTS WITH THE ADDITION OF
VIDEO BRANDING ON THE POKER TABLE, TABLE RING (“TABLE RING INTEGRATION”) FOR AN
ADDITIONAL FEE EQUAL TO THE ACTUAL COST OF PROVIDING SUCH ADDITIONAL INTEGRATION
WHICH SHALL BE NO MORE THAN THIRTEEN THOUSAND DOLLARS ($13,000) PER EPISODE.


3.1.4.       WPT SPONSORSHIP EXCLUSIVITY.  SUBJECT TO SECTION 3.1.4.1, TO THE
EXTENT THAT IT IS WITHIN WPT’S COMMERCIALLY REASONABLE CONTROL WPT AGREES NOT TO
OFFER OR GRANT ANY IN-SHOW GRAPHIC SPONSORSHIP INTEGRATION IN ANY INTERNATIONAL
WPT EPISODE (“INTERNATIONAL SPONSORSHIP RIGHTS”) DURING THE PERIODS PARTYPOKER
IS ENTITLED TO THE TELEVISION INTEGRATION RIGHTS FOR SUCH EPISODES PURSUANT TO
THIS SECTION 3.

3.1.4.1.       NOTWITHSTANDING SECTION 3.1.4, WPT MAY GRANT INTERNATIONAL
SPONSORSHIP RIGHTS TO OTHER THIRD PARTY SPONSORS FOR THE INTERNATIONAL WPT
EPISODES PROVIDED THAT: (I) NO THIRD PARTY SHALL BE GIVEN THE RIGHT TO BE NAMED
AS THE TITLE SPONSOR OF THE INTERNATIONAL WPT EPISODES; AND (II) NO
INTERNATIONAL SPONSORSHIP RIGHTS SHALL ALLOW PROMOTION (WHETHER DIRECTLY OR
INDIRECTLY) OF ANY TYPE OF REAL MONEY ONLINE GAMING OTHER THAN AS SPECIFICALLY
ALLOWED UNDER THIS AGREEMENT . FOR PURPOSE OF CLARITY, THIS SECTION IS INTENDED
TO INCLUDE THE RESTRICTION OF SPONSORSHIP INTEGRATION OF SUBSCRIPTION BASED
SITES OPERATED BY A PARTYPOKER COMPETITOR. IN THIS AGREEMENT THE TERM
“PARTYPOKER COMPETITOR” MEANS, EXCLUDING WPT, ANY OTHER UNDERTAKING WHOSE
PRIMARY BUSINESS IS REAL MONEY ONLINE GAMING INCLUDING BUT NOT LIMITED TO, SUCH
OFFERINGS BY POKERSTARS, ULTIMATEBET, AND 888.


3.1.5.       BROADCAST COMMITMENTS.  WPT’S COMPENSATION IN EACH TERRITORY IN
RESPECT TO THE INTERNATIONAL WPT EPISODES SHALL BE CONDITIONAL UPON SUCCESSFULLY
SECURING TELEVISION BROADCAST DISTRIBUTION AND BROADCAST WITH THE PRE-APPROVED
BROADCASTERS (THE “APPROVED BROADCASTERS”) FOR THE INTERNATIONAL WPT EPISODES IN
COUNTRIES LISTED ON THE PARTYPOKER PRIMARY COUNTRY LIST AND ON THE PARTYPOKER
SECONDARY COUNTRY LIST (SUCH APPROVED BROADCASTERS AND PRIMARY COUNTRY LIST AND
SECONDARY COUNTRY LIST BEING SET FORTH IN APPENDIX 1).  IN ORDER TO QUALIFY AS
AN APPROVED BROADCASTER IN AN APPROVED COUNTRY (THE “QUALIFIED DEALS”), THE
FOLLOWING CONDITIONS MUST BE MET:   (A) WPT MUST USE COMMERCIALLY REASONABLE
EFFORTS TO SECURE SPOT ADVERTISING AND BROADCAST SPONSORSHIP (WHERE AVAILABLE)
EXCLUSIVITY IN FAVOUR OF PARTYPOKER AND WPT  FOR THE CATEGORY OF ONLINE GAMING
(SUBJECT TO THE ARRANGEMENT OF THE PARTIES IN SECTION 3.1.6) AND WHERE SUCH
EXCLUSIVITY CANNOT BE OBTAINED, WPT SHALL USE COMMERCIALLY REASONABLE EFFORTS TO
ENSURE THAT THERE IS A PROHIBITION ON ANY PARTYPOKER COMPETITOR PURCHASING
ADVERTISING OR OTHERWISE PROMOTING ITS PRODUCTS DURING THE BROADCAST OF THE
INTERNATIONAL WPT EPISODES; AND (B) THE TIME-SLOT FOR BROADCAST OF THE
INTERNATIONAL WPT EPISODES MUST BE SLATED TO BEGIN AIRING BEFORE MIDNIGHT FOR AT
LEAST ONE BROADCAST RUN OF AT LEAST HALF OF THE EPISODES IN THE INITIAL RUN ON
THAT APPROVED BROADCASTER.


3.1.6.       ADVERTISING INVENTORY AGREEMENT.  PARTYPOKER WILL BE RESPONSIBLE
FOR NEGOTIATING ADVERTISING RATES AND OBTAINING ADVERTISING INVENTORY AROUND THE
EXHIBITION OF INTERNATIONAL WPT EPISODES IN EACH TERRITORY.  THE PARTIES AGREE
THAT WPT SHALL BE ENTITLED TO PURCHASE UP TO ONE-THIRD OF ALL AVAILABLE
ADVERTISING INVENTORY AVAILABLE TO PARTYPOKER UNDER THOSE DEALS AT THE RATES
NEGOTIATED BY PARTYPOKER.  A REASONABLE TIME BEFORE ADVERTISING FEES BECOME DUE
TO A BROADCASTER, PARTYGAMING WILL

4


--------------------------------------------------------------------------------



PROVIDE WPT WITH NO LESS THAN FIFTEEN (15) DAYS NOTICE TO CONTRIBUTE (OR NOT)
WHAT SHARE IT WOULD LIKE (UP TO 1/3).  WPT MUST RESPOND WITHIN THAT FIFTEEN (15)
DAYS OR LOSE THE OPPORTUNITY FOR THIS ROUND OF ADVERTISING ON THIS NETWORK. THE
PARTIES FURTHER AGREE THAT THE TIMING OF SUCH PAYMENTS MUST BE COMMERCIALLY
REASONABLE (I.E. NOT UNREASONABLY IN ADVANCE OF THE SHOW(S) AIRING).


3.1.7.       WORLD POKER TOUR SERIES FEES.  FOR EACH APPROVED BROADCASTER ON THE
PARTYPOKER PRIMARY COUNTRY LIST, PARTYPOKER AGREES TO PAY THE FOLLOWING FIXED
FEES FOR EACH QUALIFIED DEAL, UP TO FIVE (5) DEALS PER SEASON, ON THE PAYMENT
DATES FOR THE INTERNATIONAL WPT EPISODES. PARTYPOKER FURTHER AGREES TO PAY THE
FOLLOWING ADDITIONAL FEES IN REGARD TO THE INTERNATIONAL WPT EPISODES FOR EACH
ADDITIONAL COUNTRY IN WHICH WPT SECURES DISTRIBUTION AND BROADCAST OF QUALIFIED
DEALS ON AN APPROVED BROADCASTER ON THE PARTYPOKER SECONDARY LIST OR ON
REMAINING COUNTRIES ON THE PARTYPOKER PRIMARY COUNTRY LIST (I.E., EXCLUDING THE
INITIAL FIVE (5) COUNTRIES). NOTWITHSTANDING THE ADDITIONAL FEE PAYMENT
TRIGGERS, PARTYPOKER’S PAYMENT OBLIGATIONS PURSUANT TO THIS SECTION 3.1.7 SHALL
BE CAPPED AND SHALL NOT EXCEED THE MAXIMUM SEASON FEE FOR ANY APPLICABLE SEASON.


 

Season




 

Fixed Fee(s)




 

Additional
Fee(s)



 

Maximum
Season
Fee(s)

 

Payment Dates




IV

 

$500,000 (FIVE HUNDRED THOUSAND US DOLLARS) PER QUALIFED DEAL ON THE PRIMARY
LIST

 

$125,000 (ONE HUNDRED AND TWENTY FIVE THOUSAND US DOLLARS) PER QUALIFIED DEAL ON
THE PRIMARY/SECONDARY LIST

 

$5,000,000 (FIVE MILLION US DOLLARS)

 

For Fixed Fees (for Qualified Deals on the PartyPoker Primary Country List) and
Additional Fees (for Qualified Deals on the Party Poker Secondary (or remaining
Primary) Country Lists

PartyPoker will pay:

25% upon signing of the deal with the Approved Broadcaster;

25% upon the initial broadcast of an Episode to air (regardless of order of
Episodes) in a Season which contain Minimum Integration.; and

 

 

 

 

 

 

 

 

 

V

 

$500,000 (FIVE HUNDRED THOUSAND US DOLLARS) PER QUALIFIED DEAL ON THE PRIMARY
LIST

 

$125,000 (ONE HUNDRED AND TWENTY FIVE THOUSAND US DOLLARS) PER QUALIFIED DEAL ON
THE PRIMARY/SECONDARY LIST

 

$6,000,000 (SIX MILLION US DOLLARS)

 

50% upon the initial broadcast of the tenth Episode to air (regardless of order
of Episodes in a Season) which contains Minimum Integration.



 

 

 

 

 

 

 

 

 

VI

 

$500,000 (FIVE HUNDRED THOUSAND US DOLLARS) PER QUALIFIED DEAL ON THE PRIMARY
LIST

 

$125,000 (ONE HUNDRED AND TWENTY FIVE THOUSAND US DOLLARS) PER QUALIFIED DEAL ON
THE PRIMARY/SECONDARY LIST

 

$7,000,000 (SEVEN MILLION US DOLLARS)

 

For purposes of Fixed Fees and Addition Fees, Minimum Integration will mean: the
inclusion of the PartyPoker Logo within the flop shot integration in
substantially all of the occurrences of the flop shot in the Episode. Episodes
will be deemed to contain Minimum Integration unless PartyGaming notifies WPT
otherwise in writing within ten business days of airing.

In no event shall WPT be obligated to repay fees paid by PartyPoker pursuant to
this Section.

 

5


--------------------------------------------------------------------------------



3.2.                                          PROFESSIONAL POKER TOUR SEASONS I,
II & III


3.2.1.       PARTY POKER INTEGRATIONS/PPT.  IN CONSIDERATION OF THE PROFESSIONAL
POKER TOUR SERIES FEES SET OUT IN SECTION 3.2.7, WPT AGREES TO PROVIDE
PARTYPOKER TELEVISION INTEGRATION RIGHTS (AS SET FORTH IN APPENDIX 2) IN EACH
EPISODE OF THE INTERNATIONAL BROADCAST OF SEASON I, II & III OF THE 
PROFESSIONAL POKER TOUR  (THE “INTERNATIONAL PPT EPISODES”) FOR THE FOLLOWING
PERIOD: (A) SEASON I — COMMENCING ON THE DATE OF THE FIRST TELEVISION BROADCAST
IN ANY TERRITORY OF PARTYPOKER PRIMARY COUNTRY LIST OF THE FIRST SEASON I
EPISODE AND ENDING THREE (3) YEARS FROM SUCH DATE; (B) SEASON II — COMMENCING ON
THE DATE OF THE FIRST TELEVISION BROADCAST IN ANY TERRITORY OF PARTYPOKER
PRIMARY COUNTRY LIST OF THE FIRST SEASON II EPISODE  AND ENDING THREE (3) YEARS
FROM SUCH DATE; AND (C) SEASON III — COMMENCING ON THE DATE OF PARTYPOKER
PRIMARY COUNTRY LIST OF THE FIRST TELEVISION BROADCAST IN ANY TERRITORY OF THE
FIRST SEASON III EPISODE AND ENDING THREE (3) YEARS FROM SUCH DATE.  FOR PURPOSE
OF CLARITY, WPT’S SOLE OBLIGATIONS UNDER THIS SECTION 3.2.1 IS PROVIDE
TELEVISION INTEGRATION RIGHTS IN THE INTERNATIONAL PPT EPISODES DELIVERED TO
APPLICABLE APPROVED BROADCASTERS AND A FAILURE OF AN APPROVED  BROADCASTER TO
EXHIBIT ANY INTERNATIONAL PPT EPISODE WITH THE TELEVISION INTEGRATION RIGHTS
SHALL NOT CONSTITUTE A BREACH BY WPT UNDER THIS SECTION 3.2.1 NOR SHALL THE
FAILURE OF WPT TO PRODUCE A

6


--------------------------------------------------------------------------------



                                  SEASON II OR III OF THE PPT  PROVIDED ALWAYS
THAT NOTHING SHALL NEGATE PARTYPOKER’S RIGHT UNDER SECTION 3.2.7 TO BE OBLIGED
ONLY TO MAKE PAYMENT OF THE WORLD POKER TOUR SERIES FEES FOR QUALIFIED DEALS
AND, WHERE APPLICABLE, ONLY WHERE THE MINIMUM INTEGRATION HAS BEEN ACHIEVED.


3.2.2.       PPT INTEGRATIONS.   NOTWITHSTANDING SECTION 3.2.1 ABOVE, WPT SHALL
BE ENTITLED TO INCORPORATE ITS OWN IN-SHOW WPT INTEGRATIONS SIMILAR TO THE
TELEVISION INTEGRATION RIGHTS GRANTED TO PARTYPOKER AT A BRAND PROMINENCE
(DEFINED ABOVE) WITH WPT AT A RATIO OF 1:4 IN FAVOUR OF PARTYPOKER INTO THE
INTERNATIONAL PPT EPISODES PROVIDED THAT ANY WPT INTEGRATION IN FLOP SHOTS SHALL
BE BELOW THE FLOP AND THE POKER TABLE ITSELF SHALL NOT INCLUDE ANY URL EXTENSION
FOR ANY ONLINE GAMING WEBSITE OTHER THAN PARTYPOKER OR A WEBSITE WHICH HAS AS
ITS MAIN BUSINESS REFERRING VISITORS TO ONE OR MORE ONLINE GAMING WEBSITES 
(E.G., THE WORDS  “PROFESSIONAL POKER TOUR” BELOW THE FLOP WOULD BE ACCEPTABLE,
WWW.WPT.COM OR WWW.WPTACADEMY.COM IS NOT ACCEPTABLE ON THE FLOP SHOT BUT WOULD
BE ACCEPTABLE IN THE 1:4 RATION ON THE TABLE RING).  FOR PURPOSE OF CLARITY,
OTHER THAN IN REGARD TO THE FLOP SHOT AND POKER TABLE, NOTHING IN THIS SECTION
3.2.2 SHALL PROHIBIT WPT FROM THE PROMOTION OF ITS OWN ONLINE GAMING SITES IN
THE INTERNATIONAL PPT EPISODES. FOR PURPOSES OF CLARITY BUT WITHOUT PREJUDICE TO
THE GRANT TO PARTYPOKER OF THE TELEVISION INTEGRATION RIGHTS, PARTYPOKER
ACKNOWLEDGES THAT THERE MAY BE SUBSTANTIAL PHYSICAL ON-SITE PPT BRANDING
APPEARING IN EACH EPISODE (SIMILAR TO OTHER SPORTS LEAGUES SUCH AS THE NFL OR
NBA) AND THIS FORM OF PPT BRANDING SHALL NOT BE INCLUDED WITHIN THE CALCULATION
OF WPT BRANDING FOR THE PURPOSES OF BRAND PROMINENCE.


3.2.3.       OPTION FOR TABLE RING BRANDING.  PARTYPOKER MAY ELECT, AT ITS SOLE
DISCRETION, TO ADD TO ITS TELEVISION INTEGRATION RIGHTS WITH TABLE RING
INTEGRATION FOR AN ADDITIONAL FEE EQUAL TO THE ACTUAL COST OF PROVIDING SUCH
ADDITIONAL INTEGRATION WHICH SHALL BE NO MORE THAN THIRTEEN THOUSAND DOLLARS
($13,000) PER EPISODE.  NOTWITHSTANDING THE FOREGOING, IN THE EVENT PARTYPOKER
AND WPT COME TO AN AGREEMENT FOR THE DOMESTIC PRODUCTION/DISTRIBUTION OF THE
PROFESSIONAL POKER TOUR SERIES, WPT AGREES TO PROVIDE ON-SITE INTEGRATION ON THE
TABLE RING IN THE INTERNATIONAL BROADCASTS AT NO ADDITIONAL COST PROVIDED THERE
ARE NO OBJECTIONS FROM THE HOST-CASINO. DOMESTIC BROADCASTER OR REGULATORY
ISSUES. IN THE EVENT OF OBJECTION BY EITHER THE HOST-CASINO, DOMESTIC
BROADCASTER OR WHERE REGULATORY ISSUES ARISE, WPT SHALL INFORM PARTYPOKER AND
WHERE PARTYPOKER ELECTS AND, IT IS REASONABLE TO DO SO, WPT SHALL USE
COMMERCIALLY REASONABLE ENDEAVOURS TO CHALLENGE SUCH DECISION.


3.2.4.       PPT SPONSORSHIP EXCLUSIVITY.  SUBJECT TO SECTION 3.2.4.1, TO THE
EXTENT THAT IT IS WITHIN WPT’S COMMERCIALLY REASONABLE CONTROL WPT AGREES NOT TO
OFFER OR GRANT INTERNATIONAL SPONSORSHIP RIGHTS WITHIN ANY INTERNATIONAL PPT
EPISODE DURING THE PERIODS PARTYPOKER IS ENTITLED TO THE TELEVISION INTEGRATION
RIGHTS FOR THE EPISODES PURSUANT TO THIS SECTION 3.2.

3.2.4.1.       NOTWITHSTANDING SECTION 3.2.4, WPT MAY GRANT INTERNATIONAL
SPONSORSHIP RIGHTS TO OTHER THIRD PARTY SPONSORS FOR THE INTERNATIONAL WPT
EPISODES PROVIDED THAT (I) NO THIRD PARTY SHALL BE GIVEN THE RIGHT TO BE NAMED
AS THE TITLE SPONSOR OF THE INTERNATIONAL WPT EPISODES; AND (II) NO
INTERNATIONAL SPONSORSHIP RIGHTS SHALL ALLOW PROMOTION (WHETHER DIRECTLY OR
INDIRECTLY) OF ANY TYPE OF REAL MONEY ONLINE GAMING OTHER THAN AS SPECIFICALLY
ALLOWED UNDER THIS AGREEMENT. FOR PURPOSE OF CLARITY, THIS SECTION IS INTENDED
TO ENCOMPASS THE RESTRICTION OF SPONSORSHIP INTEGRATION OF SUBSCRIPTION BASED
SITES OPERATED BY PARTYPOKER COMPETITORS. ).


3.2.5.       BROADCASTER COMMITMENTS.  WPT’S COMPENSATION IN RESPECT OF THE
INTERNATIONAL PPT EPISODES SHALL BE CONDITIONAL UPON IT SUCCESSFULLY SECURING
QUALIFIED DEALS

7


--------------------------------------------------------------------------------



                                  (WHICH SHALL APPLY MUTATIS MUTANDIS TO
INTERNATIONAL PPT EPISODES AS FOR INTERNATIONAL WPT EPISODES) WITH THE APPROVED
BROADCASTERS FOR THE INTERNATIONAL PPT EPISODES IN COUNTRIES LISTED ON THE
PARTYPOKER PRIMARY COUNTRY LIST AND ON THE PARTYPOKER SECONDARY COUNTRY LIST
(SUCH APPROVED BROADCASTERS AND PRIMARY COUNTRY LIST AND SECONDARY COUNTRY LIST
BEING SET FORTH IN APPENDIX 1).


3.2.6.       ADVERTISING INVENTORY AGREEMENT.  PARTYPOKER WILL BE RESPONSIBLE
FOR NEGOTIATING ADVERTISING RATES AND OBTAINING ADVERTISING INVENTORY AROUND THE
EXHIBITION OF INTERNATIONAL PPT EPISODES IN EACH TERRITORY.  THE PARTIES AGREE
THAT WPT SHALL BE ENTITLED TO PURCHASE UP TO ONE-THIRD OF ALL AVAILABLE
ADVERTISING INVENTORY AVAILABLE TO PARTYPOKER UNDER THOSE DEALS AT THE RATES
NEGOTIATED BY PARTYPOKER.  A REASONABLE TIME BEFORE ADVERTISING FEES BECOME DUE
TO A BROADCASTER, PARTYGAMING WILL PROVIDE WPT WITH NO LESS THAN FIFTEEN (15)
DAYS NOTICE TO CONTRIBUTE (OR NOT) WHAT SHARE IT WOULD LIKE (UP TO 1/3).  WPT
MUST RESPOND WITHIN THAT FIFTEEN (15) DAYS OR LOSE THE OPPORTUNITY FOR THIS
ROUND OF ADVERTISING ON THIS NETWORK. THE PARTIES FURTHER AGREE THAT THE TIMING
OF SUCH PAYMENTS MUST BE COMMERCIALLY REASONABLE (I.E. NOT UNREASONABLY IN
ADVANCE OF THE SHOW(S) AIRING).


3.2.7.       PROFESSIONAL POKER TOUR SERIES FEES.  FOR EACH APPROVED BROADCASTER
ON THE PARTYPOKER PRIMARY COUNTRY LIST, PARTYPOKER AGREES TO PAY THE FOLLOWING
FIXED FEES FOR EACH QUALIFIED DEAL, UP TO FIVE (5) DEALS PER SEASON ON THE
PAYMENT DATES FOR THE INTERNATIONAL PPT EPISODES. PARTYPOKER FURTHER AGREES TO
PAY THE FOLLOWING ADDITIONAL FEES IN REGARD TO THE INTERNATIONAL PPT EPISODES
FOR EACH ADDITIONAL COUNTRY IN WHICH WPT SECURES DISTRIBUTION AND BROADCAST OF
QUALIFIED DEALS ON AN APPROVED BROADCASTER ON THE PARTYPOKER SECONDARY LIST OR
ON REMAINING COUNTRIES ON THE PARTYPOKER PRIMARY COUNTRY LIST (I.E, EXCLUDING
THE INITIAL FIVE (5) COUNTRIES).  NOTWITHSTANDING THE ADDITIONAL FEE PAYMENT
TRIGGERS, PARTYPOKER’S PAYMENT OBLIGATIONS PURSUANT TO THIS SECTION 3.2.7 SHALL
BE CAPPED AND SHALL NOT EXCEED THE MAXIMUM SEASON FEE FOR ANY APPLICABLE SEASON.

8


--------------------------------------------------------------------------------


 

Season



 

“Fixed Fee(s)”



 

“Additional
Fee(s)”

 

“Maximum
Season Fee(s)”

 

“Payment Dates”



I

 

$200,000 (TWO HUNDRED THOUSAND US DOLLARS) PER QUALIFIED DEAL ON THE PRIMARY
COUNTRY LIST

 

$100,000 (ONE HUNDRED THOUSAND US DOLLARS) PER QUALIFIED DEAL ON THE
PRIMARY/SECONDARY LIST

 

$3,000,000 (THREE MILLION US DOLLARS)

 

For Fixed Fees (for Qualified Deals on the PartyPoker Primary Country List) and
Additional Fees (for Qualified Deals on the Party Poker Secondary (or remaining
Primary) Country Lists

PartyPoker will pay:

25% upon signing of the deal with the Approved Broadcaster;

25% upon the initial broadcast of an Episode to air (regardless of order of
Episodes) in a Season which contain Minimum Integration.; and

II

 

$300,000(THREE HUNDRED THOUSAND US DOLLARS) PER QUALIFIED DEAL ON THE PRIMARY
COUNTRY LIST

 

$100,000 (ONE HUNDRED THOUSAND US DOLLARS) PER QUALIFIED DEAL ON THE
PRIMARY/SECONDARY LIST

 

$4,000,000 (FOUR MILLION US DOLLARS)

 


50% upon the initial broadcast of the tenth Episode to air (regardless of order
of Episodes in a Season) which contains Minimum Integration.

For purposes of Fixed Fees and Addition Fees, Minimum Integration will mean: the
inclusion of the PartyPoker Logo within the flop shot integration in
substantially all of the occurrences of the flop shot in the Episode. Episodes
will be deemed to contain Minimum Integration unless PartyGaming notifies WPT
otherwise in writing within ten business days of airing

In no event shall WPT be obligated to repay fees paid by PartyPoker pursuant to
this Section.

 

 

 

 

 

 

 

 

III

 

$300,000 (THREE HUNDRED THOUSAND US DOLLARS) PER QUALIFIED DEAL ON THE PRIMARY
COUNTRY LIST

 

$100,000 (ONE HUNDRED THOUSAND US DOLLARS)

 

$5,000,000 (FIVE MILLION US DOLLARS)

 

 

9


--------------------------------------------------------------------------------



4.              WPT REGIONAL TOUR EVENTS


4.1.                                          THE PARTIES MAY ELECT IN THE
FUTURE TO PRODUCE CO-BRANDED REGIONAL TOURS.  IN SUCH EVENT, THE PARTIES WILL
NEGOTIATE IN GOOD FAITH THE SPECIFICS OF THE REGIONAL TOUR ARRANGEMENTS (E.G.,
FEES, PAYMENTS, ETC.).


5.              NOTICES


5.1.                                                      ANY NOTICE REQUIRED OR
PERMITTED TO BE GIVEN BY EITHER PARTY TO THE OTHER UNDER THIS AGREEMENT SHALL BE
GIVEN BY PROPERLY ADDRESSED AND APPROPRIATELY HEADED EMAIL AND BY OVERNIGHT
COURIER TO THE RELEVANT ADDRESSES AS MAY BE PROVIDED FROM TIME TO TIME.


5.1.1.                     PARTYPOKER SHALL SERVE NOTICE BY COURIER ON THE WPT
AT ITS REGISTERED ADDRESSES AS SET OUT ABOVE AND MARKED FOR THE ATTENTION OF
ADAM PLISKA, GENERAL COUNSEL. ANY NOTICE BY EMAIL BY PARTYPOKER SHALL BE SENT TO
SLIPSCOMB@WORLDPOKERTOUR.COM AND COPIED TO APLISKA@WORLDPOKERTOUR.COM  UNLESS
PARTYPOKER IS NOTIFIED OTHERWISE.


5.1.2.                     THE WPT SHALL SERVE NOTICE BY COURIER ON PARTYPOKER
TO THE ADDRESS OF ITS PRINCIPAL PLACE OF BUSINESS AND MARKED FOR THE ATTENTION
OF THE DIRECTOR OF MARKETING. ANY NOTICE BY EMAIL BY THE WPT SHALL BE SENT TO
DAVIDW@PARTYGAMING.COM AND COPIED TO RICHARDH@PARTYGAMING.COM  UNLESS THE WPT IS
NOTIFIED OTHERWISE.


5.2.                                                      ANY SUCH NOTICE SENT
BY A PROPERLY ADDRESSED AND APPROPRIATELY HEADED EMAIL SHALL BE DEEMED SERVED
UPON RECEIPT BY THE PARTY SENDING THE SAME OF AN ACKNOWLEDGEMENT OF SENDING, AND
IF SENT BY COURIER, 24 HOURS AFTER DISPATCH.


6.              OTHER OBLIGATIONS OF THE PARTIES


6.1.                                                      PARTYPOKER AGREES TO
USE COMMERCIALLY REASONABLE EFFORTS TO USE ITS MEDIA RELATIONSHIPS TO ASSIST IN
THE DISTRIBUTION EFFORTS OF (A) THE INTERNATIONAL WPT EPISODES AND (B) THE
INTERNATIONAL PPT EPISODES (COLLECTIVELY, THE “AGREEMENT PROGRAMMING”) WHILE
THIS AGREEMENT IS IN EFFECT.


6.2.                                                      THE PARTIES AGREE TO
WORK IN GOOD FAITH AND IN CONJUNCTION WITH EACH OTHER IN THE DISTRIBUTION
EFFORTS REGARDING THE AGREEMENT PROGRAMMING WHILE THIS AGREEMENT IS IN EFFECT.


6.3.                                                      DURING THE TERM OF
THIS AGREEMENT AND THEN ONLY WHEN IT IS COMMERCIALLY REASONABLE TO DO SO,
PARTYPOKER SHALL: (I) OPERATE ONLINE SATELLITE TOURNAMENTS FOR WORLD POKER TOUR
TOURNAMENTS ON AN AS AND WHEN BASIS (“SATELLITES”); (II) MAINTAIN A TAB OR
EQUIVALENT NAVIGATION TO SUCH SATELLITES WITHIN THE POKER CLIENT LOBBY OF THE
WWW.PARTYPOKER.COM PLATFORM; AND (III) GENERALLY PROMOTE THE SATELLITES AND THE
WORLD POKER TOUR TOURNAMENTS TO WHICH THEY RELATE ON THE WWW.PARTYPOKER.COM
WEBSITE (THE MANNER OF SUCH PROMOTION SHALL BE IN THE SOLE

10


--------------------------------------------------------------------------------



                                                                       
DISCRETION OF PARTYPOKER).


6.4.                                                      PARTYPOKER OPERATES A
POKER WEBSITE LOCATED AT WWW.PARTYPOKER.COM (THE “.COM SITE”). THE .COM SITE
DOES NOT OFFER REAL MONEY GAMING TO PLAYERS WHO ARE CURRENTLY LOCATED WITHIN THE
UNITED STATES OF AMERICA (“US RESIDENTS”), HOWEVER US RESIDENTS MAY ACCESS THE
.COM SITE AND TAKE PART IN POKER GAMES WHICH DO NOT COMPRISE ANY WAGER.
PARTYPOKER INTENDS TO OFFER THIRD PARTIES THE RIGHT TO ADVERTISE ON THE .COM
SITE (THE “INVENTORY”). CERTAIN INVENTORY SHALL BE ACCESSIBLE TO US RESIDENTS
ONLY (THE “US INVENTORY”) PARTYPOKER SHALL PROVIDE 20% OF THE US INVENTORY EACH
MONTH FOR A PERIOD OF SIX MONTHS FROM THE DATE ON WHICH THE WPT BANNER IS FIRST
VISIBLE ON THE .COM SITE OR UNTIL 10,000,000 PAGE IMPRESSIONS HAVE BEEN
ACHIEVED, WHICHEVER IS THE SOONER. THE WPT BANNER SHALL MEAN AN ONLINE BANNER
ADVERTISEMENT FOR WWW.WPTACADEMY.COM  (160X90) WHICH SHALL LINK DIRECTLY TO THAT
WEBSITE, THE CONTENT OF SUCH BANNER SHALL BE SUBJECT TO THE APPROVAL OF
PARTYPOKER (NOT TO BE UNREASONABLY WITHHELD OR DELAYED).


7.              PUBLICITY.


7.1.                                                      ADVERTISING OF WPT
TOURNAMENTS.  IN CONJUNCTION WITH SECTION 6.3 AND FOR THE PERIOD OF THIS
AGREEMENT, PARTY POKER SHALL HAVE THE RIGHT TO USE WPT LOGOS APPROVED BY WPT FOR
PARTYPOKER’S USE UNDER THIS AGREEMENT (THE “APPROVED WPT LOGOS”) FOR ITS
PROMOTIONS DRIVING TO WPT TOURNAMENTS.  ADDITIONALLY, WPT AGREES TO PROVIDE
PARTYPOKER BETWEEN FIVE AND TEN PROMOTIONAL CLIPS PER SEASON FOR PARTY POKER USE
AND EXHIBITION ON ITS WEBSITE DURING THAT APPLICABLE SEASON.


8.              LICENSE TO USE MARKS


8.1.                                                      EACH PARTY GRANTS TO
THE OTHER, SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, THE
NON-EXCLUSIVE, NON-ASSIGNABLE AND NON-TRANSFERABLE RIGHT TO USE THE OTHER
PARTY’S APPROVED TRADEMARKS AND LOGOS IN CONNECTION WITH THE OBLIGATIONS OF THIS
AGREEMENT.  ALL PROPOSED USES OF EITHER PARTIES’ TRADEMARKS SHALL BE SUBJECT TO
THE REVIEW AND PRIOR WRITTEN APPROVAL OF THE OTHER PARTY. NEITHER PARTY SHALL
MANUFACTURE, DISTRIBUTE OR AUTHORIZE THE MANUFACTURE OR DISTRIBUTION OF, ANY
PROMOTIONAL MERCHANDISE WHICH BEARS ANY OF THE OTHER PARTY’S TRADEMARK WITHOUT
THE OTHER PARTY’S PRIOR WRITTEN APPROVAL, UNLESS SUCH MERCHANDISE HAS BEEN
PURCHASED OR OTHERWISE OBTAINED DIRECTLY FROM SUCH PARTY OR AN AUTHORIZED
LICENSE OF SUCH PARTY.

8.2.                                                      NOTHING IN THIS
AGREEMENT SHALL ACT AS AN ASSIGNMENT OR TRANSFER OF OWNERSHIP OF INTELLECTUAL
PROPERTY. “INTELLECTUAL PROPERTY” MEANS ALL PATENTS, TRADE MARKS, SERVICE MARKS,
GOODWILL, REGISTERED DESIGNS, COPYRIGHTS, APPLICATIONS FOR ANY OF THOSE RIGHTS,
TRADE AND BUSINESS NAMES (INCLUDING INTERNET DOMAIN NAMES AND E-MAIL ADDRESS
NAMES), UNREGISTERED TRADE MARKS AND SERVICE MARKS, COPYRIGHTS, KNOW-HOW,
DATABASE RIGHTS, RIGHTS IN DESIGNS AND INVENTIONS; AND RIGHTS OF THE SAME OR
SIMILAR EFFECT OR NATURE AS OR TO THOSE MENTIONED ABOVE, IN EACH CASE IN ANY
JURISDICTION.

11


--------------------------------------------------------------------------------



9.              PAYMENT AND RECORD KEEPING PROVISIONS


9.1.                                                      PROVISION OF
INVOICES.  PAYMENTS DUE TO WPT BY PARTYPOKER UNDER THIS AGREEMENT SHALL BE MADE
AGAINST PRESENTATION BY WPT OF AN INVOICE ADDRESSED TO PARTYGAMING MARKETING
(GIBRALTAR) AT THE PRINCIPAL PLACE OF BUSINESS WHICH SHALL BE PAID WITHIN THIRTY
DAYS (30) OF THE RECEIPT OF SUCH INVOICE.


9.2.                                                      INTEREST FOR LATE
PAYMENTS.  IF ANY PAYMENT DUE UNDER THIS AGREEMENT IS NOT MADE WITHIN THIRTY
(30) DAYS AFTER THE DATE OF RECEIPT OF A VALID INVOICE THEN THE PARTY TO WHOM
THE DEBT IS DUE SHALL BE ENTITLED TO CHARGE INTEREST ON THE UNPAID AMOUNT
CALCULATED AT A DAILY RATE OF TWO PER CENT (2%) PER ANNUM ABOVE THE PREVAILING
BARCLAYS BANK PLC BASE RATE THROUGHOUT THE PERIOD FROM THE DUE DATE UNTIL
PAYMENT IN FULL.


9.3.                                                      RECORD
KEEPING/AUDITING.  WHILE THIS AGREEMENT IS IN EFFECT AND FOR A PERIOD OF AT
LEAST THREE (3) YEARS THEREAFTER, THE PARTIES HERETO SHALL MAINTAIN SUCH BOOKS
AND RECORDS (COLLECTIVELY, “RECORDS”) AS ARE NECESSARY TO SUBSTANTIATE THAT (I)
ALL WARRANTIES MADE BY THE PARTIES IN THIS AGREEMENT ARE TRUE AND ACCURATE IN
ALL RESPECTS AND EACH RESPECTIVE PARTY IS IN FULL COMPLIANCE WITH THIS
AGREEMENT, AND (II) ALL INVOICES AND OTHER CHARGES SUBMITTED TO EITHER PARTY FOR
PAYMENT BY THE OTHER PARTY HEREUNDER WERE VALID AND PROPER.  ALL RECORDS SHALL
BE MAINTAINED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES
CONSISTENTLY APPLIED.  TWICE EVERY TWELVE (12) MONTH PERIOD FROM EXECUTION
HEREOF, THE PARTIES AND/OR THEIR REPRESENTATIVES SHALL HAVE THE RIGHT, DURING
NORMAL BUSINESS HOURS, UPON SEVEN (7) BUSINESS DAYS NOTICE, TO EXAMINE SAID
RECORDS.  THE PROVISIONS OF THIS PARAGRAPH SHALL SURVIVE THE EXPIRATION OR
EARLIER TERMINATION OF THIS AGREEMENT.


10.       GENERAL WARRANTIES OF THE PARTIES


10.1.                                                GENERAL REPRESENTATIONS AND
WARRANTIES. EACH PARTY REPRESENTS, WARRANTS AND UNDERTAKES TO THE OTHER PARTY
THAT: (I) SUCH PARTY HAS THE FULL CORPORATE RIGHT, POWER AND AUTHORITY TO ENTER
INTO THIS AGREEMENT, TO GRANT THE LICENSES GRANTED HEREUNDER AND TO PERFORM THE
ACTS REQUIRED OF IT HEREUNDER; (II) THE EXECUTION OF THIS AGREEMENT BY SUCH
PARTY, AND THE PERFORMANCE BY SUCH PARTY OF ITS OBLIGATIONS AND DUTIES
HEREUNDER, DO NOT AND WILL NOT VIOLATE ANY AGREEMENT TO WHICH SUCH PARTY IS A
PARTY OR BY WHICH IT IS OTHERWISE BOUND; (III) WHEN EXECUTED AND DELIVERED BY
SUCH PARTY, THIS AGREEMENT WILL CONSTITUTE THE LEGAL, VALID AND BINDING
OBLIGATION OF SUCH PARTY, ENFORCEABLE AGAINST SUCH PARTY IN ACCORDANCE WITH ITS
TERMS; (IV) SUCH PARTY ACKNOWLEDGES THAT THE OTHER PARTY MAKES NO
REPRESENTATIONS, WARRANTIES OR AGREEMENTS RELATED TO THE SUBJECT MATTER HEREOF
THAT ARE NOT EXPRESSLY PROVIDED FOR IN THIS AGREEMENT; (V) IF AT ANY TIME DURING
THIS AGREEMENT, A PARTY BECOMES AWARE OF ANYTHING THAT MAY PREVENT IT FROM
PERFORMING ITS OBLIGATIONS HEREUNDER, THAT PARTY SHALL  AS SOON AS IS REASONABLE
IN THE CIRCUMSTANCES  NOTIFY THE OTHER PARTY IN WRITING OF THE SAME AND THE
NON-BREACHING PARTY SHALL UPON RECEIPT OF SUCH NOTIFICATION BE ENTITLED TO SEEK
FURTHER ASSURANCES.  IF REQUESTED TO PROVIDE SUCH FURTHER ASSURANCES, THE PARTY
REQUESTED SHALL TAKE SUCH ACTIONS (INCLUDING, BUT NOT LIMITED TO, THE EXECUTION,
ACKNOWLEDGMENT AND DELIVERY OF DOCUMENTS) AS MAY REASONABLY BE REQUESTED BY

12


--------------------------------------------------------------------------------



                                                                        THE
OTHER PARTY FOR THE IMPLEMENTATION OR CONTINUING PERFORMANCE OF THIS AGREEMENT;
AND (VI) EACH PARTY HAS SECURED ALL RIGHTS NECESSARY TO IN REGARD TO APPROVED
MARKS UNDER THIS AGREEMENT AND SUCH APPROVED MARKS DO NOT VIOLATE THE THIRD
PARTY RIGHTS OF THIRD PARTIES


10.2.                                                WPT WARRANTS, UNDERTAKES
AND REPRESENTS THE FOLLOWING (A) THAT IT HAS OR WILL ACQUIRE ALL NECESSARY
RIGHTS NECESSARY TO PRODUCE ANY TELEVISION PROGRAM IN THIS AGREEMENT AND TO
STAGE THE WORLD POKER TOUR AND PROFESSIONAL POKER TOUR.   WPT FURTHER WARRANTS
THAT IT INTENDS DURING THE TERM OF THIS AGREEMENT FOR THE PROFESSIONAL POKER
TOUR TO REMAIN AN INVITATIONAL TOURNAMENT FOR INTERNATIONALLY RECOGNISED ELITE
PROFESSIONAL POKER PLAYERS.  IF THAT INTENT CHANGES, WPT WILL GIVE PARTYPOKER
WRITTEN NOTICE OF THE NEW FORMAT.  PARTYPOKER SHALL HAVE THIRTY (30) DAYS TO
GIVE WPT WRITTEN NOTICE THAT IT WOULD LIKE TO WITHDRAW FROM THE PPT PORTION OF
THIS AGREEMENT.  IF SUCH NOTICE IS NOT RECEIVED BY WPT, IT WILL BE ASSUMED THAT
THE AGREEMENT APPLIES TO THE NEW FORMAT OF THE PPT.


11.       OWNERSHIP/RIGHTS


11.1.                                                OWNERSHIP.  NOTHING IN THIS
AGREEMENT IS TO BE CONSTRUED TO GIVE PARTYPOKER ANY OWNERSHIP INTEREST OF ANY
KIND IN THE INTERNATIONAL WPT EPISODES OR THE INTERNATIONAL PPT EPISODES.


11.2.                                                COPYRIGHT.  WPT SHALL AT
ALL TIMES BE THE SOLE EXCLUSIVE OWNER OF THE COPYRIGHT IN EACH OF THE
INTERNATIONAL WPT EPISODES AND INTERNATIONAL PPT EPISODES.


11.3.                                                WPT’S RETENTION OF FEES. 
WPT SHALL BE ENTITLED TO RETAIN ALL REVENUES GENERATED FROM THE SALE OF TICKETS
TO ANY OF ITS EVENTS, INCLUDING, WITHOUT LIMITATION FROM ALL LICENSE FEES
GENERATED FROM DISTRIBUTION OF THE INTERNATIONAL WPT EPISODES AND THE
INTERNATIONAL PPT EPISODES.


12.       INSURANCE


12.1.                                                EACH PARTY WILL MAINTAIN
COMMERCIALLY REASONABLE AND ADEQUATE INSURANCE COVERAGE TO COVER THE RISKS
ASSOCIATED WITH THEIR ACTIVITIES AND OBLIGATIONS IN CONNECTION WITH THIS
AGREEMENT AND PROVIDE A CERTIFICATE EVIDENCING SUCH COVERAGE.  SUCH CERTIFICATE
SHALL CERTIFY THAT THE OTHER PARTY IS LISTED AS AN ADDITIONAL INSURED UNDER THE
INSURANCE POLICY, WHICH POLICY SHALL INCLUDE A CONTRACTUAL LIABILITY ENDORSEMENT
TO COVER THE OBLIGATIONS OF THIS AGREEMENT.


13.       TERMINATION


13.1.                                                WITHOUT PREJUDICE TO ANY OF
THE RIGHTS OR REMEDIES WHICH MAY ARISE PURSUANT TO THIS AGREEMENT OR OTHERWISE,
EITHER PARTY SHALL BE ENTITLED TO TERMINATE THIS AGREEMENT FORTHWITH BY NOTICE
IN WRITING IN THE EVENT OF (A) THE OTHER PARTY ENTERING INTO LIQUIDATION,
WHETHER COMPULSORILY OR VOLUNTARILY (SAVE FOR THE PURPOSE OF AMALGAMATION OR
RECONSTRUCTION) OR COMPOUNDING WITH ITS CREDITORS OR TAKING OR

13


--------------------------------------------------------------------------------



                                                                       
SUFFERING ANY SIMILAR ACTION IN CONSEQUENCE OF DEBT; (B) THE OTHER PARTY BEING
IN MATERIAL OR PERSISTENT BREACH OF ANY OF ITS OBLIGATIONS HEREUNDER, AND IF
SUCH BREACH IS CAPABLE OF REMEDY FAILING TO COMPLY WITHIN THIRTY (30) WORKING
DAYS OF A WRITTEN NOTICE REQUIRING THE REMEDY OF SUCH BREACH; (C) AN
ADMINISTRATOR OR ADMINISTRATIVE RECEIVER BEING APPOINTED OVER THE ASSETS OF THE
OTHER PARTY


14.       TERMINATION BASED ON REGULATIONS


14.1.                                                THIS AGREEMENT MAY BE
TERMINATED BY WPT IF WPT’S BOARD OF DIRECTORS REASONABLY DETERMINES, IN GOOD
FAITH, THAT ONE OR MORE PROVISIONS OF THIS AGREEMENT, AN AFFILIATION WITH
PARTYPOKER, A VIOLATION OF REGULATIONS, OR INDIVIDUALS EMPLOYED BY PARTYPOKER
COULD JEOPARDIZE ANY GAMING REGULATORY LICENSE OR PERMIT HELD OR APPLIED FOR BY
WPT OR LAKES ENTERTAINMENT, INC. (A “DEFECT”), WHEREIN SUCH DEFECT REMAINS
UNCURED WITHIN A REASONABLE TIME AFTER NOTIFICATION BY WPT TO PARTYPOKER IN
WRITING, BUT IN NO EVENT LONGER THAN NINETY (90) DAYS. WHERE WPT TERMINATES
UNDER THIS SECTION 14.1, PARTYPOKER SHALL HAVE NO FURTHER OBLIGATION TO MAKE
PAYMENT OF ANY FEES OR COSTS WHICH HAVE NOT THEN ACCRUED.


14.2.                                                THIS AGREEMENT MAY BE
TERMINATED BY PARTYPOKER IF ANY COMPETENT AND DULY AUTHORISED AUTHORITY
THREATENS OR INSTIGATES REGULATORY ENFORCEMENT PROCEEDINGS OR ACTIONS AS A
RESULT OF PARTYPOKER’S EXERCISE OF THE TELEVISION SPONSORSHIP INTEGRATION RIGHTS
AND PARTYPOKER’S BOARD OF DIRECTORS REASONABLY DETERMINE THAT IT IS NO LONGER
VIABLE TO CONTINUE WITH THE AGREEMENT. PARTYPOKER SHALL BE REQUIRED TO PROVIDE
REASONABLE EVIDENCE THAT SUCH ENFORCEMENT IS IMMINENT AND THAT ANY SUCH ACTION
HAS A REASONABLE PROSPECT OF SUCCESS (BASED ON THE BALANCE OF PROBABILITY
TEST).  THE PARTIES AGREE THAT SUCH TERMINATION UNDER THIS SECTION SHALL NOT
TAKE EFFECT UNTIL THE PARTIES HAVE HAD A REASONABLE TIME TO CONSULT WHICH EACH
OTHER AS TO WHETHER TERMINATION IS NECESSARY AND REASONABLE. NOTWITHSTANDING THE
FOREGOING, IN THE EVENT OF TERMINATION UNDER THIS SECTION 14.2, PARTYPOKER SHALL
NOT BE RELIEVED OF ITS OBLIGATIONS: IN REGARD TO THE INTERNATIONAL WPT EPISODES
AND INTERNATIONAL PPT EPISODES TO MAKE PAYMENT OF ANY ACCRUED FIXED FEES AND/OR
ADDITION FEES FOR ANY QUALIFIED DEALS PRIOR TO THE DATE OF TERMINATION, OR IN
THE EVENT THAT FEES HAVE NOT BEEN FULLY ACCRUED BASED ON PAYMENT TERMS RELATED
TO THE EXHIBITION OF A NUMBER OF EPISODES (E.G., THE PAYMENT TRIGGER BASED ON
THE EXHIBITION OF A TENTH EPISODE), THEN A FEE BASED ON THE PROPORTIONATE AMOUNT
OF EPISODES WHICH WERE ACTUALLY BROADCAST IN ACCORDANCE WITH THIS AGREEMENT. 
WPT SHALL USE ALL COMMERCIALLY REASONABLE ENDEAVOURS TO REMOVE (OR CAUSE A
BROADCASTER TO REMOVE) ALL PARTYPOKER LOGOS AND BRANDING FROM THE INTERNATIONAL
EPISODES AND REGIONAL TOUR EPISODES.  PARTYPOKER WILL PAY FOR ANY REASONABLE OR
PRE-AGREED OUT-OF-POCKET EXPENSES WPT SHALL INCUR TO SO REMOVE THOSE LOGOS AND
BRANDING.

14.3                                                 As an alternative to
termination, PartyPoker may elect by notice in writing to WPT to have any or all
of the PartyPoker Marks, branding or other association removed from any or all
of the International WPT Episodes or the PPT Episodes. Such removal shall be at
PartyPoker’s own cost (which shall be reasonable and agreed in advance). WPT
shall use all reasonable commercial endeavours to

14


--------------------------------------------------------------------------------


                                                                        ensure
that any broadcaster with whom it has a Qualified Deal is promptly provided with
the updated version of the programme for broadcast and shall take reasonable
steps to ensure that the PartyPoker branded version of the Episode is not
broadcast. Nothing in this Section 14.3 shall relieve PartyPoker of its other
obligations under this Agreement.  Furthermore, in the event that PartyPoker
elects to remove branding pursuant to this Section, the Minimum Integration
pursuant to 3.1.7 or 3.2.7 shall be deemed achieved for that applicable
Qualified Deal.  For purpose of clarity, this Section 14.3 is intended to allow
PartyPoker to remove branding while preserving WPT’s right to retain all sum it
would otherwise be due under a Qualified Deal in a territory if such branding
had not been removed.


15.       EFFECT OF TERMINATION


15.1.                                                IN THE EVENT OF EARLY
TERMINATION BY EITHER PARTY, FOR WHATEVER REASON, IN THE EVENT THAT THE PARTIES
CANNOT AGREE A SETTLEMENT THROUGH GOOD FAITH NEGOTIATIONS WITHIN 30 DAYS, THE
MATTER WILL BE SUBMITTED TO BINDING ARBITRATION UNDER JAMS, TO DETERMINE THE
REMAINING RESPONSIBILITIES OF THE PARTIES WITHIN THE LIMITS OF LIABILITY IN
SECTION 16.  NOTWITHSTANDING THE FOREGOING, THE PARTIES UNDERSTAND NEITHER WPT
OR PARTYPOKER WILL, IN ANY WAY, BE LIMITED REGARDING ACTIONS IT BELIEVES, AT ITS
SOLE DISCRETION, IT MUST TAKE TO COMPLY WITH UNITED STATES AND INTERNATIONAL
LAWS OR TO COMPLY WITH REGULATIONS. WITH REGARD TO THESE ISSUES, PARTYPOKER AND
WPT WILL BE RESTRICTED TO MONETARY DAMAGES AWARDED BY THE ARBITER.


16.       INDEMNIFICATION


16.1.                                                INDEMNITY.  SUBJECT TO THE
LIMITS ON LIABILITY IN SECTION 17.1 OF THIS AGREEMENT, EACH PARTY WILL DEFEND,
INDEMNIFY, SAVE AND HOLD HARMLESS THE OTHER PARTY AND THE OFFICERS, DIRECTORS,
AGENTS, AFFILIATES, DISTRIBUTORS, FRANCHISEES AND EMPLOYEES OF THE OTHER PARTY
FROM ANY AND ALL FINAL AWARDS OF DAMAGES, COSTS AND EXPENSES, INCLUDING
REASONABLE ATTORNEYS’ FEES ARISING DIRECTLY FROM A THIRD PARTY CLAIM, RESULTING
FROM THE INDEMNIFYING PARTY’S MATERIAL BREACH OF ANY OBLIGATION, REPRESENTATION,
OR WARRANTY OF THIS AGREEMENT. THE INDEMNITY IS CONDITIONAL ON (I) THE
INDEMNIFIED PARTY NOTIFYING THE INDEMNIFYING PARTY OF THE EXISTENCE OF THAT
CLAIM AS SOON AS IS REASONABLY PRACTICABLE IN THE CIRCUMSTANCES; (II) THE
INDEMNIFIED PARTY GIVING INDEMNIFYING PARTY ALL REASONABLE ASSISTANCE AT THE
INDEMNIFYING PARTY’S OWN COST IN CONNECTION WITH THAT CLAIM; (III) THE
INDEMNIFYING PARTY, AT ITS OWN COST, HAVING SOLE CONTROL OF THE DEFENCE OF THAT
CLAIM AND ALL RELATED SETTLEMENT NEGOTIATIONS; (IV) WITHOUT PREJUDICE TO THE
ABOVE, THE  INDEMNIFIED PARTY TAKING ALL NECESSARY STEPS TO MITIGATE ITS LOSSES;
AND (V) THE EXTENT THE EVENT THAT TRIGGERS THIS INDEMNITY IS ATTRIBUTABLE
(DIRECTLY OR INDIRECTLY) TO THE INDEMNIFIED PARTY’S  WILFUL MISCONDUCT,
NEGLIGENCE OR ITS OWN MATERIAL BREACH OF THE AGREEMENT.


17.       LIMITATION OF LIABILITY.


17.1.                                                NEITHER PARTY WILL BE
LIABLE TO THE OTHER UNDER OR IN CONNECTION WITH THIS AGREEMENT, WHETHER IN
CONTRACT, TORT (INCLUDING NEGLIGENCE), MISREPRESENTATION (OTHER THAN WHERE MADE
FRAUDULENTLY), BREACH OF STATUTORY DUTY, OR OTHERWISE FOR:

15


--------------------------------------------------------------------------------



17.1.1.               ANY LOSS OF BUSINESS, CONTRACTS, PROFITS, ANTICIPATED
SAVINGS, GOODWILL, OR REVENUE; OR


17.1.2.               FOR ANY INDIRECT OR CONSEQUENTIAL LOSS WHATSOEVER INCURRED
BY A PARTY WHETHER OR NOT THE PARTY RELYING ON THIS PROVISION WAS ADVISED IN
ADVANCE OF THE POSSIBILITY OF ANY SUCH LOSS.


17.2.                                                NOTHING IN THIS AGREEMENT
SHALL EXCLUDE OR RESTRICT EITHER PARTY’S LIABILITY FOR FRAUD, DEATH OR PERSONAL
INJURY RESULTING FROM THAT PARTY’S NEGLIGENCE.


17.3.                                                SUBJECT TO SECTION 17.5,
THE TOTAL AGGREGATE LIABILITY FOR ANY ONE EVENT OF SERIES OF UNCONNECTED EVENTS
ARISING OUT OF EITHER THE WORLD POKER TOUR SEASONS OR THE PROFESSIONAL POKER
TOUR SEASONS (EACH A “TOUR”) FOR (I) PARTYPOKER UNDER THIS AGREEMENT SHALL BE
LIMITED TO THE ACTUAL MONEYS OWED OR DUE TO WPT AS A RESULT OF ITS PERFORMANCE
UNDER THE AGREEMENT FOR THE APPLICABLE TOUR ONLY; AND (II) WPT UNDER THIS
AGREEMENT SHALL BE LIMITED TO THE ACTUAL MONEYS IT RECEIVED UNDER THIS AGREEMENT
FOR THE APPLICABLE TOUR ONLY.  FOR PURPOSE OF CLARITY, WHEN CALCULATING THE
LIABILITY CAPS, THE PARTIES SHALL ACT AS IF TWO SEPARATE DEALS WHERE MADE FOR
EACH SERIES SO THAT THE OVERALL CAP OF LIABILITY FOR EACH SEASON IS LIMITED BY
ITS OWN VALUE.


17.4.                                                NOTWITHSTANDING THE
FOREGOING, FOR EACH TOUR WHERE A PARTY HAS SUCCESSFULLY MET ITS OBLIGATIONS AND
IS NOT IN MATERIAL BREACH PURSUANT TO THIS AGREEMENT THAT PARTY’S LIMIT OF
LIABILITY SHALL BE REDUCED BY THAT SEASON OF THE TOURS FEES UNDER THIS
AGREEMENT.  FOR PURPOSE OF ILLUSTRATION ONLY, IN THE EVENT PARTYPOKER IS NOT IN
MATERIAL BREACH OF ITS WARRANTIES AND OBLIGATIONS AND HAS PAID WPT ALL FEES
OWNED FOR SEASON IV OF THE INTERNATIONAL WPT EPISODES, ITS TOTAL LIMIT OF
LIABILITY FOR SEASON’S V & VI SHALL BE LIMITED TO THOSE TWO REMAINING SEASONS.

18.       Waiver of Injunctive Relief

18.1.                                                In the event of any breach
by WPT of this Agreement or any of  WPT’s  obligations hereunder, the rights and
remedies of PartyPoker shall be limited to the right to recover damages, if any,
in an action at law, and PartyPoker  hereby waives any right or remedy in
equity, including without limitation the right to seek injunctive or other
equitable relief to enjoin, restrain or otherwise impair in any manner the
production, distribution, exhibition, promotion or other exploitation of the
television series and/or Episodes produced in connection with this Agreement or
any parts or elements thereof.


19.       CONFIDENTIALITY


19.1.                                                EACH PARTY SHALL ENSURE
THAT ANY OF ITS EMPLOYEES, SERVANTS OR AGENTS SHALL NOT DIVULGE OR COMMUNICATE
DIRECTLY OR INDIRECTLY TO ANY PERSON OTHER THAN THOSE WHOSE PROVINCE IT IS TO
KNOW THE SAME OR WITH PROPER AUTHORITY (AND SHALL USE ITS BEST ENDEAVOURS TO
PREVENT THE PUBLICATION OR DISCLOSURE OF) ANY OF THE TRADE SECRETS INTENTIONS OR
OTHER CONFIDENTIAL INFORMATION OF THE OTHER PARTY WHICH IT MAY

16


--------------------------------------------------------------------------------



                                                                        RECEIVE
OR OBTAIN DURING THE CURRENCY OF THIS AGREEMENT BUT SHALL CEASE TO APPLY TO ANY
INFORMATION THAT COMES INTO THE PUBLIC DOMAIN.


20.       PRESS RELEASE


20.1.                                                NO ANNOUNCEMENT OR PUBLIC
RELEASES SHALL BE MADE BY EITHER PARTY IN RELATION TO THIS AGREEMENT WITHOUT THE
PRIOR WRITTEN CONSENT OF THE OTHER.


21.       MISCELLANEOUS


21.1.                                                ENTIRE AGREEMENT.  THIS
AGREEMENT (TOGETHER WITH THE APPENDICES AND OTHER DOCUMENTS INCORPORATED WITHIN
THE AGREEMENT) CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE PARTIES IN RELATION
TO ITS SUBJECT MATTER, AND REPLACES AND EXTINGUISHES ALL PRIOR AGREEMENTS,
UNDERTAKINGS, ARRANGEMENTS, UNDERSTANDINGS OR STATEMENTS OF ANY NATURE MADE BY
THE PARTIES, WHETHER ORAL OR WRITTEN, WITH RESPECT TO SUCH SUBJECT MATTER.


21.2.                                                EACH PARTY ACKNOWLEDGES
THAT IT HAS NOT RELIED ON ANY STATEMENTS, WARRANTIES OR REPRESENTATIONS GIVEN OR
MADE BY ANY OTHER PARTY UNDER OR IN CONNECTION WITH THIS AGREEMENT.


21.3.                                                ASSIGNMENT.  NEITHER PARTY
SHALL ASSIGN, TRANSFER OR PLEDGE THIS AGREEMENT, OR ANY INTEREST OR RIGHTS OF
ANY KIND HEREIN, WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY, EXCEPT IN
CONNECTION WITH A MERGER, REORGANIZATION OR SALE OF ALL OR SUBSTANTIALLY ALL OF
THE BUSINESS OR EQUITY INTERESTS EITHER PARTY.  SUBJECT TO THE FOREGOING, THIS
AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES AND
THEIR SUCCESSORS AND ASSIGNS.  NOTWITHSTANDING THE FOREGOING, IN THE EVENT THAT
WPT IS ACQUIRED BY A THIRD-PARTY (A “THIRD-PARTY ACQUISITION”), EITHER PARTY MAY
TERMINATE THIS AGREEMENT BY PROVIDING WRITTEN NOTICE TO THE OTHER PARTY WITHIN
SIXTY (60) DAYS AFTER THE PUBLIC DISCLOSURE OF SALE OF WPT.  FOR PURPOSE OF
CLARITY, IN THE EVENT OF A TERMINATION PURSUANT TO A THIRD-PARTY ACQUISITION,
THE EFFECT OF TERMINATION PROVISIONS OF SECTION 15.1 SHALL CONTROL.


21.4.                                                EXCEPT AS EXPRESSLY SET OUT
IN THIS AGREEMENT ALL WARRANTIES AND REPRESENTATIONS, WHETHER ORAL OR IN WRITING
AND WHETHER EXPRESS OR IMPLIED, EITHER BY OPERATION OF LAW, STATUTORY OR
OTHERWISE, ARE HEREBY EXPRESSLY EXCLUDED TO THE MAXIMUM EXTENT PERMITTED BY LAW.

21.5.                                                NO PARTNERSHIP.  THIS
AGREEMENT SHALL NOT CREATE ANY PARTNERSHIP OR JOINT VENTURE BETWEEN THE PARTIES.

21.6.                                                WPT ACKNOWLEDGES THAT FOR
ALL PURPOSES UNDER THIS AGREEMENT, HAS NO AUTHORITY TO BIND PARTYPOKER IN
RESPECT OF THIRD PARTIES, AND NOTHING IN THIS AGREEMENT SHALL CONSTITUTE THE
APPOINTMENT OF ONE PARTY AS AGENT OF THE OTHER.

21.7.                                                Governing Law.  This
Agreement shall be governed by and construed in accordance with the Laws of
England. Subject to the arbitration provisions of Section 15.1, the Parties
irrevocably agree that the High Court of Justice of England shall have exclusive
jurisdiction in relation to any claim, dispute or difference concerning this
Agreement and any matter arising there from.

17


--------------------------------------------------------------------------------


21.8.                                                If any provision of the
Agreement is held by any competent authority to be invalid or unenforceable in
whole or in part the validity of the other provisions of this Agreement and the
remainder of the provision in question shall not be affected.


21.9.                                                FORCE MAJEURE.  EXCEPT AS
OTHERWISE SET FORTH IN THIS AGREEMENT, A PARTY WILL NOT BE DEEMED TO HAVE
MATERIALLY BREACHED THIS AGREEMENT TO THE EXTENT THAT PERFORMANCE OF ITS
OBLIGATIONS (EXCEPT PAYMENT OBLIGATIONS) OR ATTEMPTS TO CURE ANY BREACH ARE
DELAYED OR PREVENTED BY REASON OF ANY ACT OF GOD, FIRE, NATURAL DISASTER,
ACCIDENT, ACT OF GOVERNMENT, OR ANY OTHER CAUSE BEYOND THE REASONABLE CONTROL OF
A PARTY.  THE PARTY WHOSE PERFORMANCE IS DELAYED OR PREVENTED MUST RESUME
PERFORMANCE OF ITS OBLIGATIONS AS SOON AS PRACTICABLE.


21.10.                                          NO VARIATION OF THIS AGREEMENT
SHALL BE VALID UNLESS IT IS IN WRITING AND SIGNED BY OR ON BEHALF OF EACH OF THE
PARTIES.


21.11.                                          SURVIVAL CLAUSE.  THE FOLLOWING
SECTIONS SHALL SURVIVE ANY TERMINATION OR EXPIRATION OF THIS AGREEMENT: SECTIONS
5, 8.1 (IN REGARD TO BRANDING IN SHOWS ADDED DURING THE TERM OF THIS AGREEMENT),
9.2, 9.3, 10-11, 13-22.


22.       SETTLEMENT AND WAIVER OF PREVIOUS CLAIMS.


22.1.                                                THE PARTIES AGREE TO WAIVE
ANY AND ALL CLAIMS AGAINST THE OTHER PARTY, ITS GROUP, ITS DIRECTORS, EMPLOYEES,
AGENTS AND CONTRACTORS ARISING PRIOR TO THE COMMENCEMENT DATE WHETHER OR NOT THE
PARTIES WERE AWARE OF THE CAUSE OF ACTION GIVING RISE TO THE CLAIM OR NOT SOLELY
ARISING OUT OF AN AGREEMENT BETWEEN THE PARTIES DATED MAY 1 2002 AND ANY
AMENDMENTS TO THAT AGREEMENT.


22.2.                                                THE WAIVER SET OUT IN
SECTION 22.1 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT FOR WHATEVER
REASON.

IN WITNESS whereof the parties acting by their duly authorised officials have
set their hands the day and year first before written.

For and on behalf of:

The WPT Enterprises, Inc.

/s/ Adam Pliska

 

 

Adam Pliska

Date: 12/4/06

 

General Counsel

 

 

 

 

 

 

 

For and on behalf of :

 

iGlobalMedia Marketing (Gibraltar) Limited

 

 

 

 

 

/s/ Rupam Deb

 

Date: 11/30/06

Rupam Deb

 

Director, Sales & Marketing

 

18


--------------------------------------------------------------------------------


Appendix 1

Primary & Secondary Territory Lists

And Approved Broadcasters

As set out in the document Annexed to this Agreement.

WPT shall have the right to request that new broadcasters be added to the
Approved Broadcaster list.  PartyPoker shall approve or deny inclusion of the
new broadcaster within fifteen (15) days, such approval not to be unreasonably
withheld. It shall not be unreasonable for PartyPoker to withhold consent to the
addition of an Approved Broadcaster where such additional broadcaster, in the
opinion of PartyPoker, is less substantial than the current Approved
Broadcasters.

PartyPoker shall have the right to request that new broadcasters be added or
deleted to the Approved Broadcaster list. provided that WPT shall have the right
approve or deny PartyPoker’s request, within WPT’s sole discretion.  WPT shall
approval or denial shall be within fifteen (15) days of the request provided
that a failure by WPT to respond will be deemed a denial.

19


--------------------------------------------------------------------------------


Appendix 2

Television Sponsorship Integration


POST-PRODUCTION IN-SHOW INTEGRATION SHALL INCLUDE:

(a)                        Various animated and static PartyPoker logos
throughout the covered Episodes;


(B)                       THE STATIC PARTYPOKER LOGO ON THE TABLE FELT,
INCLUDING THE “FLOP SHOT”;

(c)                        the PartyPoker logo on the WPT Hole Card Cam and Chip
Count; and

(d)                       Four (4) to Five (5) verbal references to the
applicable PartyPoker sponsor within the voiceover for each Programme.

20


--------------------------------------------------------------------------------


Appendix 3

Marks And Logos

To be provided by the applicable party as soon as possible after the execution
of this Agreement

 

21


--------------------------------------------------------------------------------


 

Country

 

Broadcaster

 

Approved For
Distribution
Bonus

 

Specific Caveats

**

 

**

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES *

 

* Has to be on all feeds across the regions

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES *

 

* Has to be on all feeds across the regions

 

 

 

 

YES *

 

* Has to be on all feeds across the regions

 

 

 

 

YES *

 

* Has to be on all feeds across the regions

 

 

 

 

YES *

 

* Has to be on all feeds across the regions

 

 

 

 

YES *

 

* Has to be on all feeds across the regions

 

 

 

 

YES *

 

* Has to be on all feeds across the regions

 

 

 

 

YES *

 

* Has to be on all feeds across the regions

 

 

 

 

YES *

 

* Has to be on all feeds across the regions

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES *

 

* Has to be on all feeds across the regions

 

 

 

 

YES *

 

* Has to be on all feeds across Scandinavia

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

                            


--------------------------------------------------------------------------------


 

 

 

YES

 

 

 

 

YES

 

 

 

 

YES

 

 

 

 

YES

 

 

 

 

YES

 

 

 

 

YES

 

 

 

 

YES

 

 

 

 

YES

 

 

 

 

YES

 

 

 

 

YES

 

 

 

 

YES

 

 

 

 

YES

 

 

 

 

YES

 

 

 

 

YES

 

 

 

 

YES

 

 

 

 

YES

 

 

 

 

YES

 

 

 

 

YES

 

 

 

 

YES

 

 

 

 

YES

 

 

 

 

YES

 

 

 

 

YES

 

 

 

 

YES

 

 

 

 

YES

 

 

 

 

YES

 

 

 

 

YES

 

 

 

 

YES

 

 

 

 

YES

 

 

 

 

YES

 

 

 

 

YES

 

 

 

 

YES

 

 

 

 

YES

 

 

 

 

YES

 

 

 

 

YES

 

 

 

 

YES

 

 

 

 

YES

 

 

 

 

YES

 

 

 

 

YES

 

 

 

 

YES

 

 

 

 

YES

 

 

 

 

YES

 

 

 

 

YES

 

 

 

 

YES

 

 

 

 

YES

 

 

 

 

YES

 

 

 

 

YES

 

 

 

 

YES

*

* Has to be on all feeds across the regions

 

 

YES

*

* Has to be on all feeds across the regions

 

 

YES

*

* Has to be on all feeds across the regions

 

 

YES

*

* Has to be on all feeds across the regions

 

 

YES

*

* Has to be on all feeds across the regions

 

 

YES

*

* Has to be on all feeds across the regions

 

 

YES

 

 

 

 

YES

 

 

 

 

YES

 

 

 

 

YES

 

 

 

 

YES

 

 

 

 

YES

 

 

 

 

YES

 

 

 

 

YES

 

 

 

 

YES

 

 

 

 

YES

 

 

 

 

YES

 

 

 

 

YES

 

 

 

 

YES

 

 

 

 

YES

 

 

 

 

YES

 

 

 

 

YES

 

 

 

 

YES

 

 

 

 

YES

 

 

 


--------------------------------------------------------------------------------


 

 

YES

 

 

YES

 

 

YES

 

 

YES

 

 

YES

 

 

YES

 

 

YES

 

 

YES

 

 

YES

 

 

YES

 

 

YES

 

 

YES

 

 

YES

 

 

YES

 

 

YES

 

 

YES

 

 

YES

 

 

YES

 

 

YES

 

 

YES

 

 

YES

 

 

YES

 

 

YES

 

 

YES

 

 

YES

 

 

YES

 

 

YES

 

 

YES

 

 

YES

 

 

YES

 

 

YES

 

 

YES

 

 

YES

 

 

YES *

* Has to be on all feeds in Scandinavia

 

YES

 

 

YES

 

 

YES

 

 

YES

 

 

YES

 

 

YES

 

 

YES

 

 

YES

 

 

YES

 

 

YES

 

 

YES

 

 

YES

 

 

YES

 

 

YES

 

 

YES

 

 

YES

 

 

YES

 

 

YES

 

 

YES

 

 

YES

 

 

YES

 

 

YES

 

 

YES

 

 

YES

 

 

YES

 

 

YES

 

 

YES

 

 

YES

 

 

YES

 

 

YES

 

 

YES

 

 

YES

 

 

YES

 

 

YES

 

 

YES

 

 

YES

 

 


--------------------------------------------------------------------------------


 

 

YES

 

 

 

YES

 

 

 

YES

 

 

 

YES

 

 

 

YES

 

 

 

YES

 

 

 

YES

 

 

 

YES

 

 

 

YES

 

 

 

YES

 

 

 

YES

 

 

 

 


--------------------------------------------------------------------------------


PG Approved Broadcaster List for WPT

 

 

 

Final Top 20 Primary Territory List

Final Top 20 Secondary Territory List

**

**

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Notes:

No. of additional broadcasters added to list since first draft:

 

38

No. of additional broadcasters approved by PG since first draft:

 

23

No. of additional broadcasters declined by PG since first draft:

 

15

 


--------------------------------------------------------------------------------


 

Country

 

Broadcaster

 

Adults 15-
34 SOV

 

Comments

 

Initial List

 

Approved For
Top 5

 

Approved For
Distribution
Bonus

 

 

 

 

 

 

 

 

 

 

 

 

 

Top 20
Primary
Territories

 

 

 

 

 

 

 

 

 

 

 

 

**

 

**

 

**

 

**

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

YES

 

YES*

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

NO

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

NO

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

NO

 

YES

 

YES

 

 

 

 

 

 

 

 

NO

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 


--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

NO

 

YES

 

YES

 

 

 

 

 

 

 

 

NO

 

YES

 

YES

 

 

 

 

 

 

 

 

NO

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

NO

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 


--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

NO

 

YES

 

YES

 

 

 

 

 

 

 

 

NO

 

YES

 

YES

 

 

 

 

 

 

 

 

NO

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

NO

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

NO

 

YES

 

YES

 

 

 

 

 

 

 

 

NO

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

NO

 

YES

 

YES

 

 

 

 

 

 

 

 

NO

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

NO

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

NO

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES


--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

NO

 

NO

 

YES

 

 

 

 

 

 

 

 

NO

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

YES

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

YES*

 

YES

 


--------------------------------------------------------------------------------


 

Secondary
Top 20
Territories

 

 

 

 

 

 

 

 

 

 

 

 

**

 

**

 

**

 

**

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

NO

 

NO

 

YES

 

 

 

 

 

 

 

 

NO

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

NO

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

NO

 

NO

 

NO

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

NO

 

NO

 

YES

 

 

 

 

 

 

 

 

NO

 

NO

 

NO

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 


--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

 

 

NO

 

NO

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

NO

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

NO

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

NO

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

NO

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

NO

 

NO

 

NO

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 


--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

NO

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

NO

 

NO

 

YES

 

 

 

 

 

 

 

 

NO

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

NO

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

NO

 

NO

 

YES

 

 

 

 

 

 

 

 

NO

 

NO

 

YES

 

 

 

 

 

 

 

 

NO

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

NO

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 

 

 

 

 

 

 

 

YES

 

NO

 

YES

 


--------------------------------------------------------------------------------


 

Country

 

Broadcaster

 

Approved For Top 5

 

Specific Caveats

**

 

**

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES*

 

* Has to be ** followed by repeats on both **

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES*

 

* Has to be on all feeds across the regions

 

 

 

 

YES*

 

* Has to be on all feeds across the regions

 

 

 

 

YES*

 

* Has to be on all feeds across the regions

 

 

 

 

YES*

 

* Has to be on all feeds across the regions

 

 

 

 

YES*

 

* Has to be on all feeds across the regions

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 


--------------------------------------------------------------------------------


 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES*

 

* Has to be on all feeds across the regions

 

 

 

 

YES*

 

* Has to be on all feeds across the regions

 

 

 

 

YES*

 

* Has to be on all feeds across the regions

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES

 

 

 

 

 

 

YES*

 

* Has to be played across ** 1-3 a minimum of 4 times

 


--------------------------------------------------------------------------------